                         3:21-cv-03031-TSH # 17    Page 1 of 11
                                                                                           E-FILED
                                                                  Friday, 30 April, 2021 01:16:43 PM
                                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

GINA LATHAN,                           )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )     Case No. 21-cv-3031
                                       )
STATE OF ILLINOIS                      )
DEPARTMENT OF                          )
PUBLIC HEALTH,                         )
                                       )
            Defendant.                 )

                                     OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant State of Illinois

Department of Public Health’s (Department) Motion to Dismiss (d/e 7)

(Motion). The parties consented to proceed before this Court. Notice,

Consent, and Reference of a Civil Action to a Magistrate Judge and

Reference Order entered April 7, 2021 (d/e 14). For the reasons set forth

below, the Motion is DENIED.

      Lathan brings claims for employment discrimination and retaliation in

violation of Title VII of the Civil Rights Act of 1964 (Title VII). 42 U.S.C. §

2000e et seq. The Department asks the Court to dismiss the Complaint for

two reasons: (1) Lathan failed to commence this action within 90 days of

receipt of the Right-to-Sue Letter from the Equal Employment Opportunity
                                    Page 1 of 11
                         3:21-cv-03031-TSH # 17          Page 2 of 11




Commission (EEOC), as required by statute. 42 U.S.C. § 2000e-5(f)(1);

and (2) Lathan includes no factual allegations in her Complaint “and

instead seemingly relies on 88 pages of exhibits to establish her claims.”

Motion, ¶¶ 2-3. The Court addresses each of these arguments separately.

Failure to Commence Action in a Timely Manner

       Lathan completed this Court’s Complaint Form “Pro Se 7 (Rev.

12/16) Complaint for Employment Discrimination” to draft her Complaint. In

filling out the Complaint Form, Lathan checked a box that stated that the

EEOC issued a Right-To-Sue Letter “which was received on (date)______.”

Lathan inserted in the blank the date “10/28/2020.” Complaint, at 5.1 The

Complaint Form instructed Lathan to attach a copy of the Right-To-Sue

Letter to the Complaint Form. Id. Lathan did so. The Right-To-Sue Letter

attached to the Complaint Form was signed by the District Director of the

EEOC’s Chicago District Office. The Right-To-Sue Letter states that the

EEOC mailed the Right-To-Sue Letter on October 28, 2020. Complaint, at

9. Lathan filed this action on January 27, 2021, or 91 days after October

28, 2021.




1
 The Court uses the pagination assigned by this Court’s CM/ECF system because the CM/ECF
pagination provides a single, sequential pagination for the entire document.
                                        Page 2 of 11
                               3:21-cv-03031-TSH # 17             Page 3 of 11




          A party must bring a Title VII action within 90 days of receipt of a

Right-To-Sue Letter from the EEOC. 42 U.S.C. § 2000e-5(f)(1). The

Chicago EEOC Office mailed the Right-To-Sue Letter on October 28, 2020.

The earliest Lathan could possibly have received the Right-To-Sue Letter

was the next day October 29, 2020,2 or 90 days before she commenced

this action. It appears that Lathan mistakenly filed in the blank on the

Complaint Form with the date the Right-to-Sue Letter was issued rather

than the date received. In her memorandum in Opposition to Defendant’s

Motion to Dismiss, the Plaintiff indicates she received the Right-to-Sue

Letter later than October 28, 2020. The Court will not require Lathan to re-

draft her Complaint just to correct this mistake. The Department’s motion

to dismiss this action as untimely is denied.

Failure to Include Factual Allegations

          Lathan, again, completed the Complaint Form to allege her

Complaint. She completed the Complaint Form section on the parties by

identifying herself as the Plaintiff and the Department as the Defendant.

She listed her place of employment. She indicated that she brought the

action under Title VII. The Plaintiff indicated on the Complaint Form that

she asserted claims for retaliation, undue harassment and unequal job


2
    Next day delivery is highly unlikely, but the Court will assume such for purposes of the Motion.
                                               Page 3 of 11
                      3:21-cv-03031-TSH # 17    Page 4 of 11




assignment beginning on February 19, 2017, and continuing. Lathan

alleged that the Department committed these wrongful acts against her

because of her race. Complaint, at 1-4.

      The next portion of the Complaint Form stated, “The facts of my case

are as follows. Attach additional pages if needed.” Complaint, at 5.

Lathan wrote, “See attached EEOC Form EEO-5 ‘Charge of

Discrimination,’ pages 2 and 3, Charge #2020SF1609; EEOC Form 131-A;

EEOC Form 212-A”. Id. Lathan attached the three referenced documents.

The EEOC Form EEO-5 Charge of Discrimination at pages 2 and 3 stated

the following:

      Charge Number: 2020SFl609
      Complainant: LATHAN
      Page 2 of 3

      I.    A.   ISSUE/BASIS

                 HARASSMENT FROM 2017 TO FEBRUARY 4,
                 2020 BECAUSE OF RACE, BLACK.

            B.   PRIMA FACIE ALLEGATIONS

                 1.      My race is black;

                 2.      From approximately 2017 to February 4,
                         2020, Respondent harassed me on multiple
                         occasions when they did such things as, but
                         not limited to; not include me in Department
                         physical planning, failed to hire positions
                         necessary to operate my program, excluded
                         me from meetings regarding programs that
                                 Page 4 of 11
                3:21-cv-03031-TSH # 17    Page 5 of 11




                   were my responsibility, and not provide
                   adequate work space while others were
                   making plans to use extra space for yoga
                   practice;

           3.      The behavior was unwelcome and I opposed
                   it but it continued; and

           4.      The conduct created a hostile, intimidating,
                   and offensive work environment that
                   substantially interfered with my ability to
                   perform the job.

II.   A.   ISSUE/BASIS

           HARASSMENT FROM 2017 TO FEBRUARY 4,
           2020 BECAUSE OF RETALIATION.

      B.   PRIMA FACIE ALLEGATIONS

           1.      In 2018, I opposed discrimination when
                   making a complaint to Respondent based on
                   race;

           2.      From approximately 2017 to February 4,
                   20.20, Respondent harassed me on multiple
                   occasions when they did such things as, but
                   not limited to; not include me in Department
                   physical planning, failed to hire positions
                   necessary to operate my program, excluded
                   me from meetings regarding programs that
                   were my responsibility, and not provide
                   adequate work space while others were
                   making plans to use extra space for yoga
                   practice;

           3.      The behavior was unwelcome and I opposed
                   it but it continued; and



                           Page 5 of 11
                 3:21-cv-03031-TSH # 17    Page 6 of 11




            4.      Respondent's action followed my participation
                    in a protected activity within such a period of
                    time as to raise an inference of retaliatory
                    motivation.

Charge Number: 2020SF1609
Complainant: LATHAN
Page 3 of 3

III.   A.   ISSUE/BASIS

            UNEQUAL JOB ASSIGNMENTS ON JULY 1, 2019
            BECAUSE OF RACE, BLACK.

       B.   PRIMA FACIE ALLEGATIONS

            1.      My race is black;

            2.      My work performance as Senior Public
                    Service Administrator met Respondent's
                    expectations;

            3.      On July 1, 2019, Respondent subjected me to
                    unequal job assignments when I was required
                    to perform additional work on projects such
                    as, but not limited to; BB1 Project, CC1
                    Project, Grants Management, HepA
                    Collaboration, HepB Grant/Fiscal
                    management, and Registry Program; and

            4.      Respondent treated similarly situated
                    members not in my protected class differently
                    under similar circumstances.

IV.    A.   ISSUE/BASIS

            UNEQUAL JOB ASSIGNMENTS ON JULY 1, 2019
            BECAUSE OF RETALIATION.

       B.   PRIMA FACIE ALLEGATIONS
                            Page 6 of 11
                      3:21-cv-03031-TSH # 17    Page 7 of 11




                 1.      In 2018, I opposed discrimination when
                         making a complaint to Respondent based on
                         race;

                 2.      My work performance as Senior Public
                         Service Administrator met Respondent's
                         expectations;

                 3.      On July 1, 2019, Respondent subjected me to
                         unequal job assignments when I was required
                         to perform additional work on projects such
                         as, but not limited to; BB1 Project, CC1
                         Project, Grants Management, HepA
                         Collaboration, HepB Grant/Fiscal
                         management, and Registry Program; and

                 4.      Respondent's action followed my participation
                         in a protected activity within such a period of
                         time as to raise an inference of retaliatory
                         motivation.

Complaint, 11 and 12. The EEOC Form 131-A attached to the Complaint

Form was a Notice of the Charge of Discrimination from the EEOC to the

Department. This document did not contain additional factual allegations

but showed that the Department received notice of Lathan’s Charge of

Discrimination. Complaint, at 13. The EEOC Form 212-A is a notice from

the EEOC to the Illinois Department of Human Rights (IDHR) that the IDHR

would investigate the Charge under a worksharing agreement with the

EEOC. The document did not contain any factual allegations but showed

that the IDHR performed the administrative investigation of Lathan’s

                                 Page 7 of 11
                    3:21-cv-03031-TSH # 17    Page 8 of 11




Charge of Discrimination before her Right-To-Sue Letter was issued.

Complaint, at 14.

     After incorporating these three documents into the Complaint Form

by reference, Lathan completed the rest of the Complaint Form. Lathan

stated that she received the Right-To-Sue Letter, as discussed above. The

next portion of the Complaint Form asked Lathan to state the relief

requested. Lathan stated, “See attached – V. Relief. Relief Requested -

$1,532,221. Complaint, at 5-6. Lathan then signed and dated the

Complaint Form as a pro se filer. Complaint, at 6. Lathan attached the

Attachment V Relief immediately after the signature page and before the

Right-To-Sue Letter. Lathan alleged in Attachment V Relief detailed

calculations of the alleged damages of $1,532,221. Complaint, at 7-8.

Lathan thereafter attached 70 pages of exhibits.

     The Department asks the Court to dismiss the Complaint because

Lathan cross-referenced documents in the section of the Complaint Form

that asked for the factual allegations and the damages calculations. The

Department also asks the Court to dismiss the Complaint because the

Department cannot tell whether the exhibits contain additional allegations

to which it must respond in its formal answer. The Department argues that




                               Page 8 of 11
                     3:21-cv-03031-TSH # 17     Page 9 of 11




the Complaint is convoluted and should be dismissed, and Lathan must be

required to rewrite the Complaint.

                                  ANALYSIS

      A plaintiff must set forth in her complaint “a short and plain statement

of the claim showing that the pleader is entitled to relief”. Fed. R. Civ. P.

8(a)(1). Lathan stated her allegations on the Complaint Form directly in

most cases. These portions of the Complaint are short and plain

statements that meet the requirements of Rule 8. The only material

incorporated by reference were her factual allegations and the calculation

of the relief sought. Lathan stated in the Complaint Form that her factual

allegations were set forth in pages 2 and 3 of her Charge of Discrimination,

form EEOC-5, as well as EEOC Form 131-A and EECO Form 212-A.

Complaint, at 5. Pages 2 and 3 of her Charge of Discrimination, quoted

above, allege a short and plain statement of her claims. The other two

forms, Form 131-A and 212-A, do not contain additional factual allegations,

but provide procedural background regarding the administrative handling of

her Charge of Discrimination. Lathan also incorporated into her Complaint

Form that her request for relief set forth in her Attachment V Relief and

specifically alleged a total claim of $1,532,221.00. Complaint, at 6. The

Attachment V Relief set out in orderly detail Lathan’s damages claims.

                                 Page 9 of 11
                   3:21-cv-03031-TSH # 17   Page 10 of 11




Complaint, at 7-8. The Complaint Form and these documents specifically

incorporated by reference set forth a short plain statement of Lathan’s

claim and request for relief, as required by Rule 8. The Department

complains that Lathan incorporated pages by reference into her Complaint,

but the Complaint Form directed Lathan to attach additional pages if

needed. See Complaint, at 4. The Court sees no benefit in directing

Lathan to revise her complaint when these allegations are sufficient and

meet the requirements of Rule 8.

     Lathan attached some 70 pages or more of additional documents not

specifically incorporated by reference into the Complaint Form. These

documents are only supporting material that Lathan is permitted to attach

to her Complaint. Fed. R. Civ. P. 10(c). The additional documents do not

contain additional allegations of her claim and the Department is not

required to admit or deny any statements in these additional documents.

Any additional claims or allegations in the additional documents will be

considered denied or avoided by the Defendant for purposes of the

pleadings. See Fed. R. Civ. P. 8(b)(6).

     The Department raises no other challenge to the Complaint. The

Motion, therefore, is DENIED.




                                Page 10 of 11
                   3:21-cv-03031-TSH # 17   Page 11 of 11




     THEREFORE, IT IS ORDERED that Defendant State of Illinois

Department of Public Health’s Motion to Dismiss (d/e 7) is DENIED.

Defendant is ordered to answer the Complaint in a manner consistent with

this Opinion by May 14, 2021.

ENTER: April 29, 2021

                          s/ Tom Schanzle-Haskins
                          TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                                Page 11 of 11
